Citation Nr: 1004071	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  97-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee patellectomy. 

2.  Entitlement to a rating in excess of 10 percent for a 
left varicocele. 

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine with herniated nucleus pulposus, 
rated as 20 percent disabling for the period prior to March 
22, 2004, and as 40 percent thereafter. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which, in pertinent part, denied 
entitlement to a rating in excess of 20 percent for residuals 
of a right knee patellectomy and granted an increased rating 
of 10 percent for a left varicocele, effective March 29, 
1995.  

In February 1997, the Veteran provided testimony before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
this hearing is of record.

In May 2004, the Board denied the Veteran's claims for 
increased ratings for his right knee and left varicocele.  
The Veteran appealed the denial of his claims to the Court of 
Appeals for Veterans Claims (Court).   The Court issued a 
decision in February 2008 vacating and remanding the Board's 
May 2004 decision.  The appeal was returned to the Board when 
it was remanded for further development in October 2008.

The Board's May 2004 decision also remanded the issues of 
entitlement to an increased rating for a lumbar spine 
disability and entitlement to TDIU.  TDIU was granted in an 
April 2005 rating decision.  As this constitutes a full grant 
of the benefits on appeal, this claim is no longer before the 
Board. 


FINDINGS OF FACT

1.  The Veteran's residuals of a right knee patellectomy 
manifest instability that most nearly approximates moderate 
than severe. 

2.  The Veteran's residuals of a right knee patellectomy 
manifest painful motion with flexion limited to 114 degrees 
throughout the claims period, full extension for the period 
prior to June 11, 1999, extension limited to 10 degrees 
thereafter, and a superficial scar that is tender.
3.  The Veteran's left varicocele measures 10 x 6 centimeters 
(cm) and is manifested by tenderness, swelling, and pain upon 
lifting and carrying; there is no loss of function, no kidney 
or voiding dysfunction, and the varicocele does not encompass 
an area greater than 12 square inches or result in urinary 
frequency. 

4.  In a July 2005 letter, the Veteran, through his 
representative, withdrew his appeal with respect to the issue 
of entitlement to an increased rating for degenerative joint 
disease of the lumbar spine with herniated nucleus pulposus.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of a right knee patellectomy based on 
moderate instability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2009).

2.  For the period prior to June 11, 1999, the schedular 
criteria for a separate rating of 10 percent, but not higher, 
for residuals of a right knee patellectomy based on painful 
limited flexion have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5260.

3.  For the period beginning June 11, 1999, the schedular 
criteria for a separate rating of 10 percent, but not higher, 
for residuals of a right knee patellectomy based on 
limitation of extension have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5261.

4.  For the period beginning September 20, 2002, the 
schedular criteria for a separate rating of 10 percent, but 
not higher, for surgical scarring of the right knee have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.118, 
Diagnostic Code 7804 (2002).

5.  The schedular criteria for a rating in excess of 10 
percent for a left varicocele have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 
4.104, 4.115a, 4.115b, 4.118, Diagnostic Codes 7801-7805 
(2002), 7120 (1997 & 2009), 7259, 7523, 7525 (2009).

6.  The criteria for withdrawal of an appeal by the appellant 
have been met concerning the issue of entitlement to an 
increased rating for degenerative joint disease of the lumbar 
spine with herniated nucleus pulposus.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In a July 2005 statement from his representative, the 
appellant withdrew his appeal concerning the issue of 
entitlement to an increased rating for degenerative joint 
disease of the lumbar spine with herniated nucleus pulposus.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to this issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal as 
to this issue and it is dismissed.


Increased Rating Claims

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  


Right Knee

The Veteran's current 20 percent evaluation for residuals of 
a right patellectomy was assigned in a May 1981 rating 
decision under Diagnostic Code 5257, for moderate 
instability, and an increased rating was denied in the 
February 1996 rating decision on appeal.  Diagnostic Code 
5257 provides that knee impairment with recurrent subluxation 
or lateral instability warrants a 10 percent evaluation if it 
is slight, a 20 percent evaluation if it is moderate, or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Veteran has consistently complained of right knee 
instability throughout the claims period and he testified in 
February 1997 that he experienced frequent falls due to his 
right knee giving way.  In addition, the Veteran has reported 
that he needs to wear a brace to ambulate and has difficulty 
walking over uneven ground.  

While it is clear that the Veteran has experienced some 
episodes of instability during the appeals period, the only 
objective evidence of instability dates from January 1997 
when the Veteran manifested minimal laxity of the knee while 
undergoing private emergency room treatment for a fall.  All 
other instances of medical testing have not indicated any 
objective findings of instability.  The April 1995 VA 
examiner found that the right knee exhibited no laxity, and a 
February 1997 VA examiner, March 1997 Social Security 
Administration (SSA) examiner, and the Veteran's private 
physician in September 2000, all determined that there was no 
instability of the right knee.  Furthermore, throughout the 
claims period, the Veteran's VA health care providers have 
found that his right knee is stable.  Therefore, although the 
Veteran has reported having some instability of the right 
knee during the claims period, based on the lack of objective 
evidence of instability or recurrent subluxation, the Board 
finds that the Veteran's right knee instability does not most 
nearly approximate severe than moderate and a rating in 
excess of 20 percent under Diagnostic Code 5257 is not 
warranted. 

The Veteran's right knee has also demonstrated limitation of 
motion throughout the claims period.  For rating purposes, 
normal range of motion in a knee joint is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  For disabilities 
evaluated on the basis of limitation of motion, VA is 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, 
pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not 
to be limited to muscles or nerves. These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Limitation of extension of a leg is rated under Diagnostic 
Code 5261 which provides for a noncompensable rating when 
extension is limited to 5 degrees.  A 10 percent evaluation 
is warranted for extension limited to 10 degrees and a 20 
percent evaluation is assigned when extension is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For the period prior to June 1999, the Veteran's right knee 
manifested full extension.  VA examiners in April 1995 and 
February 1997 measured extension to 0 degrees and the March 
1997 SSA examiner found that the Veteran's right knee 
manifested full range of motion.  Even with consideration of 
functional factors, the Veteran consistently manifested full 
extension of the right knee prior to June 11, 1999, and a 
separate rating for limitation of extension is therefore not 
warranted during this period.  

The first medical evidence of limited extension dates from 
the June 1999 VA examination when extension was measured to 
+7 degrees with pain and +5 degrees with pain after 
fatiguing.  In addition, the Veteran's most severe limitation 
of extension was measured by a private physician in September 
2000 when the right knee lacked 10 degrees of extension.  
Regarding the DeLuca factors, the September 2002 VA examiner 
determined that the Veteran did not experience any additional 
loss of function due to weakened movement, excess 
fatigability, incoordination, or pain.  Therefore, with 
consideration of functional factors, the Veteran's right knee 
has most nearly approximately extension that was limited to 
10 degrees for the period beginning June 11, 1999, and a 
separate 10 percent rating is warranted under Diagnostic Code 
5261 during this period.  

The medical evidence also establishes that the Veteran has 
experienced limitation of flexion of the right knee.  
However, he has not manifested limitation of motion of the 
knee sufficient for even a noncompensable rating based on 
limitation of flexion.  Diagnostic Code 5260, pertaining to 
limitation of flexion of the leg, provides for a 
noncompensable evaluation when flexion is limited to 60 
degrees.  A 10 percent evaluation is appropriate if flexion 
is limited to 45 degrees and a 20 percent evaluation is 
assigned if flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

The Veteran's most severe limitation of flexion was measured 
at the April 1995 VA examination when flexion was to 114 
degrees.  A similar finding was made upon VA examination in 
February 1997 when flexion was limited to 115 degrees.  The 
Veteran was found to have minimal flexion of approximately 30 
degrees at the VAMC in January 1997, but this finding was 
made in connection with treatment for a slip and fall 
accident and represented an acute exacerbation of the right 
knee disability.  Therefore, the Board finds that this single 
incident of severely restricted flexion is not indicative of 
the Veteran's true limitation of motion. 

Regarding the DeLuca factors, while the April 1995 VA 
examiner noted that the Veteran had no pain upon range of 
motion testing, other examiners throughout the claims period 
have noted complaints of pain.  During his September 2002 VA 
examination, the Veteran complained of pain throughout range 
of motion testing, but the examiner concluded that the 
Veteran experienced no additional functional loss due to 
weakened movement, excess fatigability, incoordination, or 
pain.  In fact, the examiner specifically noted that the 
Veteran's range of motion improved after fatiguing.  
Therefore, even with consideration of all relevant functional 
factors, it is clear that the Veteran has not manifested 
limitation of flexion of the right knee that most nearly 
approximates 45 degrees, as required for a compensable rating 
under Diagnostic Code 5260.  In fact, the Veteran does not 
even meet the criteria for a noncompensable rating under 
Diagnostic 5260, as flexion has not been limited to 60 
degrees.  

VA's General Counsel has held that separate ratings are 
available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004, 69 Fed. Reg. 59,990 (2004).  In this case, however, 
the Veteran does not meet the requirements for even a 
noncompensable rating under Diagnostic Code 5260 for 
limitation of flexion of either knee.  Hence, a separate 
rating for limitation of flexion is not appropriate under 
Diagnostic Code 5260.

VA's General Counsel has also held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  Diagnostic Code 5003, pertaining to 
arthritis, provides for a 10 percent evaluation when 
limitation of motion is noncompensable for a major joint or 
group of minor joints. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.  

The General Counsel subsequently clarified that for a knee 
disability rated under Diagnostic Code 5257 or Diagnostic 
Code 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Coda 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The Veteran's right knee has manifested limitation of flexion 
that is noncompensable, and degenerative joint disease of the 
knee has been confirmed by X-ray throughout the claims 
period.  Therefore, a separate 10 percent rating under 
Diagnostic Code 5003 for noncompensable limitation of flexion 
is for consideration.  However, a note following the 
diagnostic code specifies that a separate rating for 
arthritis is not to be combined with other ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note(1) (2009).  As the Board has determined that a 
separate 10 percent rating is warranted for limitation of 
extension of the knee for the period beginning June 11, 1999, 
an additional separate rating for limitation of flexion under 
Diagnostic Code 5003 is only appropriate for the period prior 
to June 11, 1999.  

A separate 10 percent rating for noncompensable limitation of 
flexion under Diagnostic Code 5003 is accordingly warranted 
for the right knee for the period prior to June 11, 1999.  38 
C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.

A 20 percent evaluation is possible for dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  While a 
February 1997 VA surgeon and October 2002 VA examiner both 
diagnosed the Veteran with a chronically dislocating right 
quadriceps mechanism, the record does not contain findings of 
dislocated semilunar cartilage.  Therefore Diagnostic Code 
5258 is not for consideration.  

Diagnostic Codes 5256, 5259, and 5262, pertaining to 
ankylosis of the knee, removal of semilunar cartilage, and 
impairment of the tibia and fibula, are also not for 
application in this case as the Veteran's right knee 
disability has not manifested the symptoms associated with 
these diagnostic codes.  

The Board does find that a separate rating is warranted for 
the Veteran's right knee scar for the period beginning 
September 20, 2002.  The criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805 (2009)).  However, because the Veteran's 
claim was pending before October, 28, 2008, his claim will 
only be evaluated under the rating criteria made effective 
from August 30, 2002.  See id.  Under the former criteria for 
rating scars, a 10 percent evaluation was authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).

The medical evidence of record shows that the Veteran 
currently has a 22 cm long scar on his right knee that was 
tender on VA examination in September 2002 and was found to 
be well-healed and unsightly.  While the Veteran's scar was 
observed upon physical examinations prior to September 2002, 
the June 1999 VA examiner found that the scar was not tender 
and there are no findings or complaints of pain associated 
with the Veteran's right knee scar for the period prior to 
September 20, 2002.  In addition, the symptomatology 
associated with the Veteran's right knee scar is separate and 
distinct from that contemplated by the other assigned ratings 
under Diagnostic Codes 5003, 5257, and 5261.  Therefore, a 
separate 10 percent rating for the Veteran's right knee scar 
is warranted from September 20, 2002.  See 38 C.F.R. § 4.14; 
see also Esteban v. Brown, 6 Vet. App. 259 (1994) (separate 
ratings may be assigned for different manifestations due to a 
single injury).

The Board acknowledges that the Veteran's previous 20 percent 
rating based on instability was in effect since February 17, 
1981, and has therefore been continuously assigned for 20 or 
more years and cannot be reduced except upon a showing of 
fraud.  See 38 C.F.R. § 3.951(b) (2009).  As discussed above, 
the Board has not disturbed the current 20 percent rating for 
instability, but has determined that additional ratings are 
warranted based on limitation of motion and the presence of a 
painful superficial scar.  Therefore, a rating less than 20 
percent has not been assigned; in fact, the combined rating 
for the Veteran's disability has been increased throughout 
the appeals period.  Therefore, the Veteran's previous 
disability rating has been preserved and an improper 
reduction has not been made. 

The Board has considered whether there is any schedular basis 
for granting higher ratings other than those granted above, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this period because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Left Varicocele

Initially, the Board notes that the Veteran's service-
connected left varicocele is an unlisted condition, and the 
current 20 percent evaluation was assigned in the February 
1996 rating decision on appeal by analogy to Diagnostic Code 
7120 for varicose veins.  When choosing which diagnostic code 
to apply to an unlisted condition, codes for similar 
disorders or that provide general descriptions that encompass 
many ailments should be considered.  Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992). See also 38 C.F.R. § 4.20.  In 
deciding which diagnostic code is "closely related" to the 
unlisted condition, the following three factors may be taken 
into consideration: (1) whether the functions affected by the 
condition are analogous; (2) whether the anatomical location 
of the condition is analogous; and (3) whether the 
symptomatology of the condition is analogous.  Lendenmann v. 
Principi, 3 Vet. App. 345, 350-51 (1992).  

After review of the medical evidence of record, the Board 
finds that the former and current criteria for evaluating 
varicose veins of the lower extremities do not approximate 
the location, functions, or symptomatology of a varicocele.   
The current version of Diagnostic Code 7120 for rating 
varicose veins, in effect from January 12, 1998, is based on 
findings of edema, effects on standing and walking, and skin 
changes in the legs such as stasis pigmentation, eczema, and 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).  
Under the criteria in effect prior to January 12, 1998, 
varicose veins were rated based on the overall severity of 
the disability (from mild to pronounced), the location of 
superficial veins on the lower extremities, involvement with 
circulation, and whether there were symptoms of pain or 
cramping upon exerction.38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997).

In contrast, the Veteran's varicocele is located in the left 
testicle.  He has manifested tenderness and pain upon lifting 
and carrying, however, there have been no medical findings of 
edema, skin changes, or impairment to circulation.  The Board 
therefore finds that the Veteran's varicocele is most 
appropriately evaluated under the criteria for rating scars 
contained in 38 C.F.R. § 4.118 of the Rating Schedule.  As 
noted above, the criteria for rating scars was amended 
effective October 23, 2008, however, as the Veteran's claim 
was pending prior to that date, the Board will only consider 
the rating criteria made effective from August 30, 2002.  See 
73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7805 (2009)).  

Upon VA examinations in December 1995 and September 2002, the 
Veteran's left varicocele measured 10 x 6 cm and was slightly 
tender.  There was no evidence of discoloration or other 
abnormalities of the testicles or penis, and there were no 
hernias.  The Veteran testified at his February 1997 hearing 
that lifting more than 5 pounds (lbs) resulted in burning 
pain and swelling, but the March 1997 SSA examiner found that 
the Veteran's varicocele resulted in no specific limitation 
of motion and was only somewhat symptomatic.  

Based on the objective findings related to the left 
varicocole, the Board finds that the disability is most 
appropriately rated under Diagnostic Code 7804 (2002) 
pertaining to superficial painful scars.  As the Veteran's 
left varicocele is already rated as 10 percent disabling, he 
is currently in receipt of the maximum evaluation possible 
under this diagnostic code.  

A maximum rating of 10 percent is also available under 
Diagnostic Code 7803, pertaining to superficial unstable 
scars.  However, the record contains no evidence that the 
Veteran's left varicocele has manifested repeated ulceration 
or is poorly nourished.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Therefore, rating the disability under Diagnostic Code 
7803 is not appropriate.  

Ratings in excess of 10 percent are warranted for scars other 
than the head, face, or neck that are deep or that cause 
limited motion.  Under Diagnostic Code 7801, such scars are 
rated as 20 percent disabling if they encompass an area or 
areas exceeding 12 square inches (77 sq. cm.).  However, both 
the December 1995 and September 2002 VA examiners found that 
the Veteran's left varicocele only measured 10 x  6 cm and 
was restricted to the left testicle.  Therefore, Diagnostic 
Code 7801 is not for application.

Diagnostic Code 7805 also provides that scars can be rated 
based on limitation of function of affected part.  38 C.F.R. 
§ 4.118 (2002).   In this case, while the Veteran has 
complained of pain in his testicle upon lifting and carrying, 
the March 1997 SSA examiner found that there was no specific 
limitation of motion from the left varicocele and the 
September 2002 VA examiner noted that the Veteran could have 
sexual intercourse.  Therefore an increased rating based on 
limitation of function is not warranted.  

The Board has also considered whether an increased rating is 
warranted under 38 C.F.R. §§ 4.115a and 4.115b for 
disabilities pertaining to the genitourinary system, but 
finds that this area of the Rating Schedule is not for 
application.  The medical evidence does not establish that 
the Veteran has manifested any kidney or voiding dysfunction, 
nor has he reported experiencing urinary tract infections.  
In fact, the Veteran specifically stated during his September 
2002 VA examination that he did not have a history of urinary 
tract infections.  The September 2002 VA examiner also found 
that the Veteran had no urinary incontinence, and while the 
Veteran stated that he experienced twice a night urinary 
frequency, there is no indication that such urinary frequency 
is a manifestation of his left varicocele. 

Under Diagnostic Code 7523, complete atrophy of one testicle 
is rated as noncompensably disabling.  A 20 percent rating is 
assigned for complete atrophy of both testicles.  38 C.F.R. § 
4.115b, Diagnostic Code 7523.  The service-connected left 
varicocele can be rated by analogy to this condition, 
however, since even complete atrophy of one testicle is rated 
at the noncompensable level, the Board can find no basis for 
assigning a higher rating under this diagnostic code.

Finally, the Board notes that the most recent rating decision 
of record, issued in July 2005, indicates that the Veteran's 
left varicocele is currently rated under Diagnostic Code 
7529.  The analysis of the July 2005 rating decision contains 
no discussion of the left varicocele and the change in the 
applicable diagnostic code is not explained.  In any event, 
Diagnostic Code 7529 provides that benign neoplasms of 
genitourinary system are to be evaluated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. Part 4, Diagnostic Code 7529 (2009).  In this case, 
there is no medical evidence establishing that the Veteran's 
left varicocele manifests voiding or renal dysfunction and 
the Veteran has not reported experiencing such symptoms due 
to the left varicocele.  The Veteran was diagnosed with 
chronic kidney disease in September 2004, however, this was 
attributed to his history of steroid injections as a 
treatment for arthritis.  Therefore, rating the left 
varicocele under Diagnostic Code 7529 is not appropriate. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  Therefore, the claim must be denied.


Other Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's residuals of a right 
knee patellectomy are manifested by symptoms such as moderate 
instability, painful limited motion, and a tender scar.  His 
left varicocele manifests tenderness and pain with lifting 
and carrying.  These manifestations are contemplated in the 
rating criteria.  The rating criteria are therefore adequate 
to evaluate the Veteran's disabilities and referral for 
consideration of extraschedular rating is not warranted.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2003 and 
March 2009 letters.  The Veteran also received notice 
regarding the disability-rating and effective-date elements 
of the claims in the March 2009 VCAA letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
The current appeal originates from a rating decision that was 
decided and appealed prior to the enactment of the current            
§ 5103(a) requirements in 2000.  In Pelegrini, the Court 
acknowledged that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial decision, the RO did 
not err in not providing such notice.  Rather, the Veteran 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. at 120.  
As noted above, the Veteran was provided with a notice 
letters in March 2003 and March 2009 that met the 
requirements of VCAA.  Therefore, he was "provided the 
content-complying notice to which he [was] entitled." 
Pelegrini II, 18 Vet. App. at 122.

The Court's February 2008 order vacating and remanding the 
Board's May 2004 decision was based on VA's failure to 
provide adequate VCAA notice to the Veteran, specifically, 
notice that complied with the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court held in 
Vazquez-Flores that 38 U.S.C.A § 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that, to 
substantiate an increased rating claim, the Veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Secretary must 
also provide notice of the general rating criteria used to 
evaluate the Veteran's disability.  Id.

In Vazquez-Flores v. Shinseki, the United States Court of 
Appeals for the Federal Circuit vacated the Court's decision 
in Vazquez-Flores v. Peake insofar as it required VA to 
provide notice of alternative diagnostic codes or that the 
claim could be substantiated with evidence of the impact of 
the disability on daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir.2009).  The Federal Circuit held that 
38 U.S.C.A. § 5103(a) notice need not be Veteran specific, 
and that while a Veteran's daily life evidence may indicate 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper adjudication of a claim.  
Id.

Prior to the Federal Circuit's September 2009 decision 
vacating Vazquez-Flores, the Veteran was provided notice 
complying with the Court's February 2008 order in a March 
2009 letter.  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in response to his claims.
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Concerning the appeal for entitlement to a rating in excess 
of 20 percent for residuals of a right knee patellectomy, the 
disability evaluation using Diagnostic Code 5257 is 20 
percent and no higher and, to this extent, the appeal is 
denied; and a separate 10 percent rating for the period prior 
to June 11, 1999, for painful limited flexion, a separate 10 
percent rating for limitation of extension for the period 
beginning June 11, 1999, and a separate 10 percent rating for 
a tender superficial scar for the period beginning September 
20, 2002, are assigned, and to this extent the appeal is 
granted.  

Entitlement to a rating in excess of 10 percent for a left 
varicocele is denied. 

The appeal is dismissed as to the issue of entitlement to an 
increased rating for degenerative joint disease of the lumbar 
spine with herniated nucleus pulposus, rated as 20 percent 
disabling for the period prior to March 22, 2004, and as 40 
percent thereafter. 
.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


